Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopte et al. (DE102008012383).

With regard to claim 9,
Kopte et al. disclose a light transmitting panel assembly, comprising: a first panel (lower) that includes a first transparent layer (215) and a first active layer (210-214); a second panel (upper) that includes a second transparent layer (202) and a second active layer (205-207); a gap between the first panel and the second panel (see figure 2); and a frame (203), wherein the first panel is supported by engagement of the first panel with a shoulder of the frame and the second panel is suspended from the first panel (see figure 2).
With regard to claim 10,
Kopte et al. disclose the light transmitting panel assembly of claim 9, wherein the first active layer is positioned adjacent to the gap and the second active layer is positioned adjacent to the gap (see figure 2).

Kopte et al. disclose the light transmitting panel assembly of claim 9, wherein the first transparent layer is positioned adjacent to an exterior space and the second transparent layer is positioned adjacent to an interior space (arbitrarily defined, see figure 2).
With regard to claim 12,
Kopte et al. disclose the light transmitting panel assembly of claim 9, wherein the first active layer has a controllable light transmission characteristic (see paragraph 37).
With regard to claim 13,
Kopte et al. disclose the light transmitting panel assembly of claim 9, wherein the second active layer has a controllable light emission characteristic (see paragraph 35).
With regard to claim 14,
Kopte et al. disclose the light transmitting panel assembly of claim 10, further comprising: a spacer (of 203) that defines the gap between the first panel and the second panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kopte et al. (DE102008012383), in view of Lam et al. (USPN 2013/0278989).
With regard to claim 1,
Kopte et al. disclose a light transmitting panel assembly, comprising: a first panel (215); a second panel (202); a frame (203), wherein the first panel is supported by a first shoulder of the frame (see figure 2), and the second panel is supported by a second shoulder of the frame to define a gap between the first panel and the second panel (see figure 2); and a first active component (210-214) that is located between the first panel and the second panel (See figure 2). While Kopte et al. do not specifically disclose an outer edge of the first panel located inward relative to the outer edge of the first panel, Lam et al. do disclose such a configuration in at least figure 1 (first and second panels 22,26). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Lam et al. into the assembly of Kopte et al. in order to provide greater electrical contact access, easing power source replacement.  
With regard to claim 2,
Kopte et al. disclose the light transmitting panel assembly of claim 1, wherein the first active component (210-214) is mounted to a surface of the first panel (215).

Kopte et al. disclose the light transmitting panel assembly of claim 1, further comprising: a second active component (205-207) that is located between the first panel (215) and the second panel (202).
With regard to claim 4,
Kopte et al. disclose the light transmitting panel assembly of claim 3, wherein the second active component (205-207) is spaced from the first active component (210-214).
With regard to claim 5,
Kopte et al. disclose the light transmitting panel assembly of claim 3, wherein the first active component (211-214) is mounted to a surface of the first panel (215) and the second active component (205-207) is mounted to a surface of the second panel (202).
With regard to claim 6,
Kopte et al. disclose the light transmitting panel assembly of claim 3, wherein the first active component has a controllable light transmission characteristic (see paragraph 37) and the second active component has a controllable light emission characteristic (see paragraph 35).
With regard to claim 7,
Kopte et al. disclose the light transmitting panel assembly of claim 3. While Kopte et al. do not disclose wherein the second active component includes lighting devices that are located outward relative to the outer edge of the second panel, such a side-illuminating panel to those of ordinary skill in the art at the time of the invention was a well known and widely used alternative 
With regard to claim 8,
Kopte et al. disclose the light transmitting panel assembly of claim 1, further comprising: a spacer (of 203) that is located between the first panel (215) and the second panel (202) to define the gap between the first panel and the second panel.
With regard to claim 15,
Kopte et al. disclose the light transmitting panel assembly of claim 9. While Kopte et al. do not specifically disclose an outer edge of the first panel located inward relative to the outer edge of the first panel, Lam et al. do disclose such a configuration in at least figure 1 (first and second panels 22,26). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Lam et al. into the assembly of Kopte et al. in order to provide greater electrical contact access, easing power source replacement.  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kopte et al. (DE102008012383), in view of Fäcke et al. (USPN 2015/0205034).
With regard to claim 16,
Kopte et al. disclose a light transmitting panel assembly, comprising: a first panel (lower) that includes a first transparent layer (215) and a first active layer (210-214); a second panel (upper) that includes a second transparent layer (202) and a second active layer (205-207); and a gap between the first panel and the second panel (See figure 2). While Kopte et al. do not disclose the gap to be filled with a liquid or a gel, Fäcke et al. do disclose an analogous 
With regard to claim 17,
Kopte et al. disclose the light transmitting panel assembly of claim 16, wherein the first active layer is variable between a translucent state and an opaque state (see paragraph 37).
With regard to claim 18,
Kopte et al. disclose the light transmitting panel assembly of claim 16, wherein the first active layer is variable between a translucent state and a reflective state (see paragraph 20).
With regard to claim 19,
Kopte et al. disclose the light transmitting panel assembly of claim 16. While Kopte et al. do not disclose wherein the second active component includes lighting devices that are located outward relative to the outer edge of the second panel, such a side-illuminating panel to those of ordinary skill in the art at the time of the invention was a well known and widely used alternative configuration to the direct emission configuration of Kopte et al. and would have been obvious to the same to try to incorporate into the assembly of Kopte et al. in order to try to provide a thinner device.
With regard to claim 20,
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2015/0219830.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879